DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

2.	Claims 1-11, 23-24, 31-32, 12-22, 25-26 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 23-24, 1, 12-22, 25-26 and 12, respectively, of Patent No. US 11,099,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1-11, 23-24, 1, 12-22, 25-26 and 12 of the Patent No. US 11,099,217 encompass the limitations of the claims 1-11, 23-24, 31-32, 12-22, 25-26 and 33-34 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
3.	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

4.	The next tables are presented for the purpose of a comparison between the claims on the instant application and the Patent.

Instant Application
Patent No. US 11,099,217
Claim 1 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 
Claim 1 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 

a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through a conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;


a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;

a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


Instant Application
Patent No. US 11,099,217
Claim 31 - The current sensor of Claim 1,



wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements. 
 
Claim 1 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

… wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements. 
 


Instant Application
Patent No. US 11,099,217
Claim 12 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;
 
Claim 12 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;

providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;


providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;

using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field; 


using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;

using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …

with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.


with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.



Instant Application
Patent No. US 11,099,217
Claim 33 - The method of Claim 12,



wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements. 
 
Claim 12 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

… wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements. 
 


5.	Claims 1, 27-28, 12, 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 27, 28, 28, respectively, of Patent No. US 11,099,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 27, 27, 28, 28 of the Patent No. US 11,099,217 encompass the limitations of the claims 1, 27-28, 12, 29-30 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
6.	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

7.	The next tables are presented for the purpose of a comparison between the claims on the instant application and the Patent.

Instant Application
Patent No. US 11,099,217
Claim 1 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 
Claim 27 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 

a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through a conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;


a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;


a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


Instant Application
Patent No. US 11,099,217
Claim 27 - The current sensor of Claim 1,



wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane. 
 
Claim 27 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

… wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane. 
 


Instant Application
Patent No. US 11,099,217
Claim 12 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;
 
Claim 28 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;
providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;

providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;

using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field; 


using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;

using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …

with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.


with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.



Instant Application
Patent No. US 11,099,217
Claim 29 - The method of Claim 12,


wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane. 
 
Claim 28 - A method of sensing an electrical current flowing in a conductor, comprising:

… wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane. 
 


8.	Claims 1, 35-36, 12, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 29, 30, 30, respectively, of Patent No. US 11,099,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 29, 29, 30, 30 of the Patent No. US 11,099,217 encompass the limitations of the claims 1, 35-36, 12, 39-40 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
9.	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

10.	The next tables are presented for the purpose of a comparison between the claims on the instant application and the Patent.

Instant Application
Patent No. US 11,099,217
Claim 1 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 
Claim 29 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

a magnetic flux concentrator; 
 

a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through a conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;


a first magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis, 
the first magnetic field sensing element operable to generate a first signal responsive to a first magnetic field proximate to the first magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;

a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis, 
the second magnetic field sensing element operable to generate a second signal responsive to a second magnetic field proximate to the second magnetic field sensing element resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current.


Instant Application
Patent No. US 11,099,217
Claim 35 - The current sensor of Claim 1,



wherein the magnetic flux concentrator is comprised of a laminated structure having a plurality of layers. 
 
Claim 29 - A current sensor for sensing an electrical current flowing in a conductor, comprising:

wherein the magnetic flux concentrator is comprised of a laminated structure having a plurality of layers. 
 


Instant Application
Patent No. US 11,099,217
Claim 12 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;
 
Claim 30 - A method of sensing an electrical current flowing in a conductor, comprising:

providing a first magnetic field sensing element disposed proximate to a magnetic flux concentrator, 
the first magnetic field sensing element having a first maximum response axis;

providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;


providing a second magnetic field sensing element disposed proximate to the magnetic flux concentrator, 
the second magnetic field sensing element having a second maximum response axis;

using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field; 


using the first magnetic field sensing element to generate a first signal responsive to a first magnetic field proximate resulting from the electrical current passing through the conductor, 
wherein the magnetic flux concentrator is operable to influence a direction of the first magnetic field;

using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field; and


using the second magnetic field sensing element to generate a second signal responsive to a second magnetic field resulting from the electrical current passing through the conductor, wherein the magnetic flux concentrator is operable to influence a direction of the second magnetic field, …

with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.


with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current.



Instant Application
Patent No. US 11,099,217
Claim 39 - The method of Claim 12,


wherein the magnetic flux concentrator is comprised of a laminated structure having a plurality of layers. 
 
Claim 30 - A method of sensing an electrical current flowing in a conductor, comprising:

wherein the magnetic flux concentrator is comprised of a laminated structure having a plurality of layers. 
 


11.	Claims 37-38 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12, respectively, of Patent No. US 11,099,217 in view of Geisler et al (Pub. No.: US 2018/0059148 hereinafter mentioned as “Geisler”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1 and 12 of the Patent No. US 11,099,217 in view of Geisler encompass the limitations of the claims 37-38 and 41-42 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing. 

12.	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

13.	The inventions of claims 1 and 12 of the Patent discloses the magnetic flux concentrator as described above but does not explicitly disclose that it is comprised of a laminated structure having a plurality of layers.
However, Geisler further discloses:
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is comprised of a laminated structure having a plurality of layers (see [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic flux concentrator of the invention of claims 1 and 12 of the Patent being “comprised of a laminated structure having a plurality of layers”, as it is disclosed by Geisler, with the motivation and expected benefit related to improving the system and measurements by providing a high permeability and efficient resistivity at a low cost (Geisler, Paragraph [0054]).

Examiner’s Note
14.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claim(s) 1-26, 35, 36, 39 and 40 are/is rejected under 35 U.S.C. 103 as being unpatentable over Geisler.

As per claim 1, the embodiment of Figs. 2-5 of Geisler discloses: 
A current sensor for sensing an electrical current flowing in a conductor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]);
a first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) having a first maximum response axis (see [0097]-[0098]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) operable to generate a first signal (see [0097] and [0085]) responsive to a first magnetic field proximate to the first magnetic field sensing element (see [0071] and [0097]) resulting from the electrical current passing through a conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the first magnetic field (see [0071], [0062] and [0097]);
a second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) having a second maximum response axis (see [0097]-[0098]), 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) operable to generate a second signal (see [0097] and [0085]) responsive to a second magnetic field proximate to the second magnetic field sensing element (see [0071] and [0097]) resulting from the electrical current passing through the conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the second magnetic field (see [0071], [0062] and [0097]); and
a differencing circuit (Fig. 5A. Also see [0099]) operable to differentiate the first and second signals (see [0097] and [0085]) to generate a differential signal related to the electrical current (see [0099]).
The embodiment of Figs. 2-5 discloses the differencing circuit but does not explicitly disclose that it is operable to subtract said first and said second signals to generate a difference signal related to said electrical current.
However, the embodiment of Figs. 8 further discloses:
a differencing circuit operable to subtract the first and second signals to generate a difference signal related to the electrical current (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “operable to subtract said first and said second signals to generate a difference signal related to said electrical current” disclosed by Figs. 8 into Figs. 2-5 of Geisler, with the motivation and expected benefit related to improving the signal by providing an output signal that is substantially unaffected by stray magnetic fields (Geisler, Paragraph [0163]).
Furthermore, Geisler states that “elements of different embodiments described herein may be combined to form other embodiments not specifically set forth above” (Geisler, Paragraph [0186]).

As per claim 2, Geisler discloses the current sensor of claim 1 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) in a first direction (see [0071], [0062] and [0097]), and wherein
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 3, Geisler discloses the current sensor of claim 2 as described above.
Geisler further discloses: 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) comprises a first planar Hall element (see [0086] and [0044]), and wherein 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) comprises a second planar Hall element (see [0090] and [0044]).

As per claim 4, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the first and second maximum response axes are parallel to a common axis (see [0045]. The imaginary axis of the substrate of Geisler).

As per claim 5, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), and 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) the second planar Hall element (see [0086] and [0044]) in a second direction substantially opposite from the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 6, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of one hundred eighty to one hundred forty degrees (Figs. 8 and see [0138]).

As per claim 7, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), wherein 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of two hundred to forty degrees (Figs. 8 and see [0138]).

As per claim 8, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a relative magnetic permeability greater than two (see [0054]).

As per claim 9, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a central plane bisecting the magnetic flux concentrator (Fig. 3A, see central plane of ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), wherein 
the magnetic flux concentrator is substantially symmetrical around the central plane (Fig. 3, see central plane of the ferromagnetic-core 220 substantially symmetrical around its central plane), and wherein 
the first and second planar Hall elements (see [0086] and [0044]) are disposed on opposite sides of the central plane (Fig. 3A, see central plane of  ferromagnetic-core 1220. Also see [0095], [0132] and [0005]).

As per claim 10, Geisler discloses the current sensor of claim 9 as described above.
Geisler further discloses: 
the first and second planar Hall elements (see [0086] and [0044]) are equidistant from the central plane (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333 being equidistant from the upper edge of the central plane of ferromagnetic-core 1220. Also see [0095]).

As per claim 11, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal being opposite signals having substantially the same amplitude but opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal).

As per claim 12, the embodiment of Figs. 2-5 of Geisler discloses:
A method of sensing an electrical current flowing in a conductor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
providing a first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) disposed proximate to a magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) having a first maximum response axis (see [0097]-[0098]);
providing a second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) disposed proximate to the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) having a second maximum response axis (see [0097]-[0098]);
using the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) to generate a first signal (see [0097] and [0085]) responsive to a first magnetic field proximate (see [0071] and [0097]) resulting from the electrical current passing through the conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (see [0071], [0062] and [0097]) is operable to influence a direction of the first magnetic field (see [0071], [0062] and [0097]);
using the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) to generate a second signal (see [0097] and [0085]) responsive to a second magnetic field (see [0071] and [0097]) resulting from the electrical current passing through the conductor (Fig. 3A, see current-conductor 310. Also see [0097]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence a direction of the second magnetic field (see [0071], [0062] and [0097]); and
with a differencing circuit (Fig. 5A. Also see [0099]), differentiating the first and second signals (see [0097] and [0085]) to generate a differential signal related to the electrical current (see [0099] and [0111]).
The embodiment of Figs. 2-5 discloses the differencing circuit but does not explicitly disclose that it is subtracting said first and said second signals to generate a difference signal related to said electrical current.
However, the embodiment of Figs. 8 further discloses:
with a differencing circuit, subtracting the first and second signals to generate a difference signal related to the electrical current (see [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to being “subtracting said first and said second signals to generate a difference signal related to said electrical current” disclosed by Figs. 8 into Figs. 2-5 of Geisler, with the motivation and expected benefit related to improving the signal by providing an output signal that is substantially unaffected by stray magnetic fields (Geisler, Paragraph [0163]).
Furthermore, Geisler states that “elements of different embodiments described herein may be combined to form other embodiments not specifically set forth above” (Geisler, Paragraph [0186]).

As per claim 13, Geisler discloses the method of claim 12 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) in a first direction (see [0071], [0062] and [0097]), and wherein
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 14, Geisler discloses the method of claim 13 as described above.
Geisler further discloses: 
the first magnetic field sensing element (Fig. 3A, see first-sensing-element 333. Also see [0095]) comprises a first planar Hall element (see [0086] and [0044]), and wherein 
the second magnetic field sensing element (Fig. 3A, see second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) comprises a second planar Hall element (see [0090] and [0044]).

As per claim 15, Geisler discloses the method of claim 4 as described above.
Geisler further discloses: 
the first and second maximum response axes are parallel to a common axis (see [0045]. The imaginary axis of the substrate of Geisler).

As per claim 16, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), and 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) the second planar Hall element (see [0086] and [0044]) in a second direction substantially opposite from the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]).

As per claim 17, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of one hundred eighty to one hundred forty degrees (Figs. 8 and see [0138]).

As per claim 18, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the first magnetic field to pass through (see [0071], [0062] and [0097]) the first planar Hall element (see [0086] and [0044]) in a first direction (Fig. 3A, see direction and position of the first-sensing-element 333. Also see [0095]), wherein 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is operable to influence the direction of the second magnetic field to pass through (see [0071], [0062] and [0097]) the second planar Hall element (see [0086] and [0044]) in a second direction different than the first direction (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]), and wherein 
the first and second directions (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333. Also see [0095]) differ by an angle difference in a range of two hundred degrees to forty degrees (Figs. 8 and see [0138]).

As per claim 19, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a relative magnetic permeability greater than two (see [0054]).

As per claim 20, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a central plane bisecting the magnetic flux concentrator (Fig. 3A, see central plane of ferromagnetic-core 1220. Also see [0095], [0132] and [0005]), wherein 
the magnetic flux concentrator is substantially symmetrical around the central plane (Fig. 3, see central plane of the ferromagnetic-core 220 substantially symmetrical around its central plane), and wherein 
the first and second planar Hall elements (see [0086] and [0044]) are disposed on opposite sides of the central plane (Fig. 3A, see central plane of ferromagnetic-core 1220. Also see [0095], [0132] and [0005]).

As per claim 21, Geisler discloses the method of claim 20 as described above.
Geisler further discloses: 
the first and second planar Hall elements (see [0086] and [0044]) are equidistant from the central plane (Fig. 3A, see positions and directions of the first-sensing-element 333 and the second-sensing-element 337 and/or third-sensing-element 1333 being equidistant from the upper edge of the central plane of ferromagnetic-core 1220. Also see [0095]).

As per claim 22, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal being opposite signals having substantially the same amplitude but opposite signs (see [0138]. The magnetic fields of Geisler have substantially equal magnitudes, consequently, the magnitudes of the signals are also substantially equal).

As per claim 23, Geisler discloses the current sensor of claim 1 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]). 

As per claim 24, Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]). 

As per claim 25, Geisler discloses the method of claim 12 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]). 

As per claim 26, Geisler discloses the method of claim 14 as described above.
Geisler further discloses: 
the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) has a shape and a position selected to result in the first signal and the second signal having opposite signs (see [0138]). 

As per claim 35,  Geisler discloses the current sensor of claim 1 as described above.
Geisler further discloses: 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is comprised of a laminated structure having a plurality of layers (see [0066]).

As per claim 36,  Geisler discloses the current sensor of claim 3 as described above.
Geisler further discloses: 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is comprised of a laminated structure having a plurality of layers (see [0066]).

As per claim 39,  Geisler discloses the method claim 12 as described above.
Geisler further discloses: 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is comprised of a laminated structure having a plurality of layers (see [0066]).

As per claim 40, Geisler discloses the method claim 14 as described above.
Geisler further discloses: 
wherein the magnetic flux concentrator (Fig. 3A, see ferromagnetic-core 1220. Also see [0095], [0132] and [0005]) is comprised of a laminated structure having a plurality of layers (see [0066]).


Allowable Subject Matter
16. 	Claim(s) 27-34, 37, 38, 41 and 42 would be allowable if overcoming the “Double Patenting" Rejection above. 

17.	The following is an examiner's statement of reasons for the allowable subject matter: 

18. 	Regarding claim 27, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane.

19. 	Regarding claim 28, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane.

20. 	Regarding claim 29, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane.

21. 	Regarding claim 30, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the entire magnetic flux concentrator is disposed on one and only one side of a plane, 
the plane parallel to the direction of the electrical current, 
the plane intersecting the first and second magnetic field sensing elements, and 
wherein the conductor is disposed on the other side of the plane.

22. 	Regarding claim 31, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements.

23.	Claim(s) 37 depends and also further limits claim 31, therefore, it would also be allowable.

24. 	Regarding claim 32, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements.

25.	Claim(s) 38 depends and also further limits claim 32, therefore, it would also be allowable.

26. 	Regarding claim 33, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements.

27.	Claim(s) 41 depends and also further limits claim 33, therefore, it would also be allowable.

28. 	Regarding claim 34, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetic flux concentrator comprises a first surface disposed proximate to the first magnetic field sensing element and a second surface disposed proximate to the second magnetic field sensing element, 
wherein the first surface and the second surface are separated by a channel, and wherein the channel has a channel surface distal from the first and second magnetic field sensing elements.

29.	Claim(s) 42 depends and also further limits claim 34, therefore, it would also be allowable.

30.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

31.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Yuan (Pub. No.: US 2017/0108559) teaches “A magnetic field sensing apparatus including a magnetic flux concentrator and a plurality of magnetoresistance units is provided. The magnetic flux concentrator has a top surface, a bottom surface opposite to the top surface, and a plurality of side surfaces connecting the top surface and the bottom surface. The magnetoresistance units are respectively disposed beside the side surfaces” (Abstract). 
b)	MAY (Pub. No.: US 2018/0245994) teaches “A sensor device is for measuring forces applied to an object to be sensed. The sensor device, includes a magnetic field generating element, a magnetic field sensing element, a driving unit being adapted to drive the magnetic field generating element with a first and second driving signal having a first and second frequency, and an evaluation unit” (Abstract). 
c)	Viola (Pub. No.: US 2004/0008022) teaches “An apparatus for sensing current passing through a conductor comprises a plurality of bi-directional magnetic pickups with low field sensing capability used in a common mode rejection configuration around the conductor without directly contacting the conductor. According to one embodiment of the invention, a plurality of bi-directional magnetic pickups is used around the trace of a circuit board without directly contacting the trace” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867